COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:         Virginia Sosa v. Auto Club Indemnity Co.

Appellate case numbers:      01-21-00312-CV

Trial court case number:     1161202

Trial court:                 County Civil Court at Law No. 3 of Harris County


       Appellant Virginia Sosa has filed a combined motion for rehearing and for en banc
reconsideration. It is ordered that the motion for rehearing is denied.


Judge’s signature:    /s/ April L. Farris
                     Acting for the Court

Panel consists of: Justices Landau, Guerra, and Farris.


Date: December 15, 2022